Prospectus February 1, 2016, as supplemented on February 17, 2016 Destra Focused Equity Fund Class Ticker Symbol ClassADFOAX ClassCDFOCX ClassIDFOIX The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. NOT FDIC OR GOVERNMENT INSUREDMAY LOSE VALUENO BANK GUARANTEE Table of Contents Page Section 1Fund Summary 1 Destra Focused Equity Fund 1 Principal Investment Strategies 3 Principal Risks 3 Fund Performance 5 Management 7 Purchase and Sale of Fund Shares 7 Tax Information 8 Payments to Broker-Dealers and Other Financial Intermediaries 8 Section 2Additional Information about the Fund 9 Additional Information about the Investment Policies and Strategies 9 Additional Information about the Risks 11 Additional Information about Fees and Expenses 14 Fund Management 15 Section 3Shareholder Information 16 Valuation of Shares 16 Share Classes 18 Distribution, Servicing and Administrative Fees 20 Purchases 22 Exchanges 27 Redemptions 28 Section 4General Information 30 Distributions 30 Taxes 30 Payments to Financial Intermediaries 32 Availability of Portfolio Holdings Information 33 Frequent Trading 34 Shareholder Communications 36 Fund Service Providers 37 Section 5Financial Highlights 38 - i - Section1Fund Summary Destra Focused Equity Fund Investment Objective The investment objective of Destra Focused Equity Fund (the “Fund”) is to seek long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.For ClassA shares, you may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund or in other Destra mutual funds.More information about these and other discounts, as well as eligibility requirements for each share class, is available from your financial professional and in “Shareholder Information” on page16 of the Fund’s Prospectus and “Purchases” on page30 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) ClassA ClassC ClassI Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.50% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of original purchase price or redemption proceeds) None1 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None Redemption Fee on shares held for 90days or less (as a percentage of amount redeemed) None None None Exchange Fees None None None 1A contingent deferred sales charge of 1.00% may apply to Class A shares purchased without an initial sales charge if redeemed within 12 months of purchase. - 1 - Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) ClassA ClassC ClassI Management Fees 0.85% 0.85% 0.85% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.00% Other Expenses 1.12% 0.87% 0.52% Acquired Fund Fees and Expenses 0.00% 0.00% 0.00% Total Annual Fund Operating Expenses 2.22% 2.72% 1.37% Fee Waiver1 (0.62)% (0.37)% (0.05)% Total Annual Fund Operating Expenses after Fee Waiver 1.60% 2.35% 1.32% 1. Destra has agreed to cap expenses such that the total annual fund operating expenses are 1.60% for ClassA, 2.35% for ClassC and 1.32% for ClassI.This waiver will continue in effect until February 1, 2022, and may be terminated or modified prior to February 1, 2022 only with the approval of the Board of Trustees of the Trust. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then either redeem or do not redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Redeemed Not Redeemed Share Class 1 year 3 years 5 years 10 years 1 year 3 years 5 years 10 years ClassA ClassC ClassI The Example does not reflect sales charges (loads) on reinvested dividends and other distributions.If these sales charges were included, your costs would be higher. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the fiscal year ended September30, 2015, the Fund’s portfolio turnover rate was 36% of the average value of its portfolio. - 2 - Principal Investment Strategies Under normal market conditions, the Fund invests primarily (at least 80% of net assets, plus the amount of any borrowings for investment purposes) in equity securities. Investment Process Overview.The cornerstone of the sub-adviser’s investment philosophy is that sector and industry performance is highly correlated with particular stages of the business cycle.The sub-adviser overweight equities in sectors of the S&P 500 Index it believes will experience economic tailwinds, and avoids investing in sectors it views as untimely at a particular stage of the business cycle.The sub-adviser targets high-quality, market-leading companies within favored sectors.The result is a core investment style that shifts portfolio sector and style emphasis over cycles to seek to remain properly oriented and timely over a full economic and market cycle.As of December31, 2015, the average market cap of the S&P 500 Index was approximately $37.3billion. Analysis and Emphasis.The sub-adviser uses a forward-looking, anticipatory strategy.The foundation of this strategy is that particular sectors of the S&P 500 Index tend to perform well in certain phases of an economic cycle.The sub-adviser’s investment team analyzes traditional cyclical trends and identifies the characteristics of the current business cycle.The sub-adviser’s proprietary macroeconomic database is a key element of this analysis.The Fund’s portfolio holdings are shifted to newly favored sectors as the forecasted economic backdrop changes.The result is a core investment style that shifts portfolio emphasis over cycles among “value,” “growth at a reasonable price” and “traditional growth” approaches. Stock Selection.The S&P 500 Index is the investment universe for the Fund’s portfolio.Portfolio candidates are screened to seek to identify market-leading, financially strong companies.The quality screening process focuses on companies with characteristics that include: •Large Capitalization:Companies most typically with market capitalizations two to three times the S&P 500 Index’s average market capitalization. •High Quality:Companies with low debt-to-equity ratios, high return-on-equity, and earnings growth opportunity. •Market Leading:Companies with a strong competitive position, prospective benefits from secular tailwinds, and a proven management team. Principal Risks Risk is inherent in all investing.The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time.You may lose part or all of your investment in the Fund or your - 3 - investment may not perform as well as other similar investments.The following is a summary description of certain risks of investing in the Fund. Active Management Risk: The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s Sub-Adviser to develop and effectively implement strategies that achieve the Fund’s investment objective.Subjective decisions made by the Sub-Adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. Consumer Discretionary Companies Risk:Consumer discretionary companies manufacture products and provide discretionary services directly to the consumer, and the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence.The success of this sector depends heavily on disposable household income and consumer spending.Changes in demographics and consumer tastes can also affect the demand for, and success of, consumer discretionary products in the marketplace. Consumer Staples Companies Risk:Consumer staples companies may be affected by the permissibility of using various product components and production methods, marketing campaigns and other factors affecting consumer demand.Tobacco companies, in particular, may be adversely affected by new laws, regulations and litigation.Consumer staples companies may also be adversely affected by changes or trends in commodity prices, which may be influenced or characterized by unpredictable factors. Equity Securities Risk: Stock markets are volatile.The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. General Fund Investing Risks:The Fund is not a complete investment program and you may lose money by investing in the Fund.All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective.In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future.Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective.Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value.An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Health Care Companies Risk:The Fund invests in health care companies, including those that are involved in medical services or biotechnology research and production, drugs and pharmaceuticals and health care facilities and services, and are subject to extensive competition, generic drug sales or the loss of patent protection, product liability litigation and increased government regulation.Research and development costs of bringing new drugs to market are substantial, and there is no guarantee that a product will ever come to market.Health care facility operators may be affected by the demand for - 4 - services, efforts by government or insurers to limit rates, restriction of government financial assistance and competition from other providers.The Affordable Care Act of 2010 brought comprehensive changes to the health care industry, especially with respect to health care insurance companies.Although the full impact of the law and the related regulations has yet to be experienced by health care companies, it could create additional expenses and burdens on the health care companies. Information Technology Companies Risk:Information technology companies are generally subject to the risks of rapidly changing technologies, short product life cycles, fierce competition, aggressive pricing and reduced profit margins, loss of patent, copyright and trademark protections, cyclical market patterns, evolving industry standards and frequent new product introductions.Information technology companies may be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel.Information technology company stocks, particularly those involved with the Internet, have experienced extreme price and volume fluctuations that often have been unrelated to their operating performance. Investment Strategy Risk:The Fund invests in common stocks of companies that the sub-adviser believes will perform well in certain phases of the business cycle.The sub-adviser’s investment approach may be out of favor at times, causing the Fund to underperform funds that also seek capital appreciation but use different approaches to the stock selection and portfolio construction process. Market Risk:Market risk is the risk that a particular security owned by the Fund or shares of the Fund in general may fall in value.Securities are subject to market fluctuations caused by such factors as economic, political, regulatory or market developments, changes in interest rates and perceived trends in securities prices.Overall securities values could decline generally or could underperform other investments. Non-Diversification/Limited Holdings Risk:The Fund is non-diversified, which means that it may invest in the securities of fewer issuers than a diversified fund can.As a result, it may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, may experience increased volatility and may be highly concentrated in certain securities.Furthermore, because the Fund has a relatively small number of issuers, the Fund has greater susceptibility to adverse developments in one issuer or group of issuers. Sector Focus Risk:The Fund will typically focus its investments on companies within particular economic sectors.To the extent that it does so, developments affecting companies in those sectors will have a magnified effect on the Fund’s net asset value and total return. Fund Performance The following bar chart and table provide some indication of the potential risks of investing in the Fund.The Fund’s past performance (before and after taxes) is not - 5 - necessarily an indication of how the Fund will perform in the future.Updated performance information is available at destracapital.com or by calling (877)287-9646. The bar chart below shows the Fund’s performance for ClassA shares.The performance of the other share classes will differ due to their different expense structures.The bar chart and highest/lowest quarterly returns that follow do not reflect sales charges; if these charges were reflected, the returns would be less than those shown.ˆ * ClassA year-to-date total return as of December 31, 2015 was -0.67%. The Fund’s highest and lowest quarterly returns were 14.50% and -7.00%, respectively, for the quarters ended March 31, 2012 and September30, 2015. The table below shows the variability of the Fund’s average annual returns and how they compare over the time periods indicated to those of a broad measure of market performance.All after-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.After-tax returns are shown for ClassA shares only; after-tax returns for other share classes will vary.Your own actual after-tax returns will depend on your specific tax situation and may differ from what is shown here.After-tax returns are not relevant to investors who hold Fund shares in tax-deferred accounts such as IRAs or employer-sponsored retirement plans. Both the bar chart and the table assume that all distributions have been reinvested.Performance reflects fee waivers, if any, in effect during the periods presented.If any such waivers were not in place, returns would be reduced.The returns that follow reflect sales charges. - 6 - Average Annual Total Returns for the Periods Ended December 31, 2014 1 Year 3 Years Since Inception (April 12, 2011) ClassA (return before taxes) (5.12)% 11.66% 10.02% ClassA (return after taxes on distributions) (5.64)% 10.74% 9.43% ClassA (return after taxes on distributions and sale of Fund shares) (2.46)% 9.08% 7.92% ClassC (return before taxes) (2.33)% 12.56% 11.53%1 ClassI (return before taxes) (0.36)% 13.75% 11.48% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 1.38% 15.13% 12.18% 1The inception date of ClassC shares is November 1, 2011. Management Investment Adviser Destra Capital Advisors LLC Investment Sub-Adviser WestEnd Advisors LLC (the “Sub-Adviser”) Portfolio Managers WestEnd Advisors LLC Robert L. Pharr Since 2011 Frederick O. Porter, CFA Since 2011 Edmund N. Durden Since 2011 Purchase and Sale of Fund Shares You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open for business.Generally, you may purchase, redeem or exchange shares only through institutional channels, such as financial intermediaries and retirement platforms.The minimum investment for ClassA shares and ClassC shares is $2,500 per Fund account for non-retirement accounts and $500 per Fund account for certain tax-deferred accounts or UGMA/UTMA accounts.The maximum purchase in ClassC shares is $500,000 for any single purchase.The sales charge and expense structure of ClassA shares may be more advantageous for investors purchasing more than $500,000 of Fund shares.The minimum investment for ClassI shares is $1million for institutional investors.Institutional investors generally may meet the minimum investment amount by aggregating multiple accounts within the Fund on a given day.Accounts offered through certain intermediary institutions may meet the minimum investment requirements of $500 for tax-deferred accounts and $2,500 for other account types. - 7 - Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions from the Fund held in such a tax-deferred arrangement will be taxed at a later date. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment or to recommend one share class over another.Ask your salesperson or visit your financial intermediary’s website for more information. - 8 - Section2Additional Information about the Fund To help you better understand the Fund, this section provides a detailed discussion of the Fund’s investment and risk management strategies.However, this Prospectus does not describe all of the Fund’s investment practices.For additional information on these matters, please see the Statement of Additional Information, which is available by calling (877) 287-9646, writing to Destra Funds at 4400 Computer Drive, Westborough, MA 01581 or visiting Destra Capital Advisors LLC at destracapital.com/literature under “Destra Focused Equity Fund.” Additional Information about the Investment Policies and Strategies The investment objective of the Fund is to seek long-term capital appreciation.The Fund’s investment objective may not be changed without shareholder approval.The Fund’s investment policies may be changed by the Board of Trustees (the “Board”) of the Fund without shareholder approval unless otherwise noted in this Prospectus or the Statement of Additional Information. Principal Investment Strategy 80% Policy:The Fund has policies that require it to invest, in normal market conditions, at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity securities.Shareholders will be notified of any changes to this policy at least 60 days in advance of the change and this Prospectus will be supplemented. Non-Principal Investment Strategies In addition to the main strategies discussed above, the Fund may use certain other investment strategies.The Fund may also engage in the following investments/strategies: • Borrowing:The Fund may borrow from banks as a temporary measure for extraordinary or emergency purposes or to meet redemptions. • Illiquid/Restricted Securities:The Fund may not invest more than 15% of its net assets in illiquid securities, which may be difficult to value properly and may involve greater risks than liquid securities.Illiquid securities include those legally restricted as to resale (such as those issued in private placements) and may include commercial paper issued pursuant to Section4(a)(2) of the Securities Act of 1933, as amended, and securities eligible for resale pursuant to Rule 144A thereunder.Certain Section4(a)(2) and Rule 144A securities may be treated as liquid securities if the Fund determines that such treatment is warranted.Even if determined to be liquid, holdings of these securities may increase the level of Fund illiquidity if eligible buyers become uninterested in purchasing them. - 9 - • Investment Companies:The Fund has the ability to invest in other investment companies, such as exchange-traded funds, unit investment trusts and open-end and closed-end funds.To the extent such investment companies invest primarily in securities of the types in which the Fund may invest directly, these investments will satisfy the Fund’s investment policies on direct investments. • Non-U.S. Investments: The Fund may invest in U.S. dollar-denominated American Depositary Receipts (ADRs), U.S. dollar-denominated foreign stocks traded on U.S. exchanges and other U.S. dollar-denominated securities issued by companies organized or headquartered in foreign countries and/or doing significant business outside the United States.ADRs are receipts issued by a bank or trust company to evidence ownership of the underlying securities issued by non-U.S. companies. • Repurchase Agreements, Purchase and Sale Contracts: The Fund may enter into certain types of repurchase agreements or purchase and sale contracts.Under a repurchase agreement, the seller agrees to repurchase a security at a mutually agreed-upon time and price.A purchase and sale contract is similar to a repurchase agreement, but purchase and sale contracts also provide that the purchaser receives any interest on the security paid during the period. • Rights:The Fund may purchase securities pursuant to the exercise of subscription rights, which allow an issuer’s existing shareholders to purchase additional common stock at a price substantially below the market price of the shares. • Securities Lending:The Fund may lend securities with a value up to 33-1/3% of its total assets to financial institutions that provide cash or securities issued or guaranteed by the U.S. government as collateral. • Short-Term Securities: The Fund will normally invest a portion of its assets in short-term debt securities, money market securities, including repurchase agreements, or cash.The Fund invests in such securities or cash when Fund management is unable to find enough attractive long-term investments to reduce exposure to stocks when Fund management believes it is advisable to do so or to meet redemptions.Except during temporary defensive periods, such investments will not exceed 20% of the Fund’s assets.During unusual market conditions, the Fund may invest up to 100% of its assets in cash or cash equivalents temporarily, which may be inconsistent with its investment objective. • Temporary Defensive Policy, Cash Equivalents and Short-Term Investments:Under normal conditions, the Fund invests substantially all of its assets with the goal of attaining its investment objective.The remainder of the Fund’s assets may be held as cash or invested in short-term securities or cash equivalents.The percentage of the Fund invested in such holdings varies and depends heavily on current market conditions, among other factors.For temporary defensive purposes and during periods of high cash inflows or outflows, the Fund may depart from its principal investment strategies and invest part or all of its assets in - 10 - these securities or it may hold cash. During such periods, the Fund may not be able to achieve its investment objective. The Fund may adopt a defensive strategy when the portfolio managers believe securities in which the Fund normally invests have elevated risks due to political or economic factors and in other extraordinary circumstances. For more information on eligible short-term investments, see the Statement of Additional Information. Additional Information about the Risks Risk is inherent in any investment.Investing in a mutual fund—even the most conservative—involves a number of risks, including the risk that you may receive little or no return on your investment or even that you may lose part or all of your investment.Global turbulence in financial markets and reduced liquidity in credit and fixed-income markets may negatively affect a broad range of issuers, which could have an adverse effect on the Fund.Therefore, before investing you should consider carefully the following risks that you assume when you invest in the Fund.Because of these and other risks, you should consider an investment in the Fund to be a long-term investment. Borrowing Risk:Borrowing may exaggerate changes in the net asset value of Fund shares and in the return on the Fund’s portfolio.Borrowing will cost the Fund interest expense and other fees.The costs of borrowing may reduce the Fund’s return.Borrowing may cause the Fund to liquidate positions when it may not be advantageous to do so to satisfy its obligations. Cybersecurity Risk:As the use of Internet technology has become more prevalent in the course of business, the Fund has become more susceptible to potential operational risks through breaches in cyber security.A breach in cyber security refers to both intentional and unintentional events that may cause the Fund to lose proprietary information, suffer data corruption or lose operational capacity.Such events could cause the Fund to incur regulatory penalties, reputational damage, additional compliance costs associated with corrective measures and/or financial loss.Cyber security breaches may involve unauthorized access to the Fund’s digital information systems through “hacking” or malicious software coding, but may also result from outside attacks such as denial-of-service attacks through efforts to make network services unavailable to intended users.In addition, cyber security breaches of the Fund’s third party service providers, such as its administrator, transfer agent, custodian, or sub-advisor, as applicable, or issuers in which a Fund invests, can also subject the Fund to many of the same risks associated with direct cyber security breaches.The Fund has established risk management systems designed to reduce the risks associated with cyber security.However, there is no guarantee that such efforts will succeed, especially because the Fund does not directly control the cyber security systems of issuers or third party service providers. Equity Securities Risk:Common and preferred stocks represent equity ownership in a company.Stock markets are volatile.The price of equity securities will fluctuate and can decline and reduce the value of a portfolio investing in equities.The value of equity securities purchased by the Fund could decline if the financial condition of the companies the Fund invests in declines or if overall market and economic conditions deteriorate. - 11 - They may also decline due to factors that affect a particular industry or industries, such as labor shortages or an increase in production costs and competitive conditions within an industry.In addition, they may decline due to general market conditions that are not specifically related to a company or industry, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or generally adverse investor sentiment. Expense Risk:Fund expenses are subject to a variety of factors, including fluctuations in the Fund’s net assets.Accordingly, actual expenses may be greater or less than those indicated.For example, to the extent that the Fund’s net assets decrease due to market declines or redemptions, the Fund’s expenses will increase as a percentage of Fund net assets.During periods of high market volatility, these increases in the Fund’s expense ratio could be significant. Investment Companies Risk: As with other investments, investments in other investment companies are subject to market and selection risk.In addition, if the Fund acquires shares of investment companies, including ones affiliated with the Fund, shareholders bear both their proportionate share of expenses in the Fund (including management and advisory fees) and, indirectly, the expenses of the investment companies.To the extent the Fund is held by an affiliated fund, the ability of the Fund itself to hold other investment companies may be limited. Investment Risk:When you sell your shares of the Fund, they could be worth less than what you paid for them.Therefore, as with any mutual fund investment, you may lose some or all of your investment by investing in theFund. Liquidity Risk:Liquidity risk exists when particular investments are difficult to purchase or sell.The Fund’s investments in illiquid securities, which is limited to 15% of its net assets, may reduce the returns of the Fund because it may be difficult to sell the illiquid securities at an advantageous time or price.To the extent that the Fund’s principal investment strategies involve derivatives or securities with substantial market and/or credit risk, the Fund will tend to have the greatest exposure to liquidity risk.Liquid investments may become illiquid after purchase by the Fund, particularly during periods of market turmoil.Illiquid investments may be harder to value, especially in changing markets, and if the Fund is forced to sell these investments to meet redemption requests or for other cash needs, the Fund may suffer a loss.In addition, when there is illiquidity in the market for certain securities, the Fund, due to limitations on illiquid investments, may be subject to purchase and sale restrictions. Market Risk:The market values of securities owned by the Fund may decline, at times sharply and unpredictably.Under normal conditions, markets generally move in cycles over time, with periods of rising prices followed by periods of declining prices.These fluctuations could be a sustained trend or a drastic movement and the value of your investment may reflect these fluctuations. Non-Diversification/Limited Holdings Risk:Because the Fund is non-diversified, the Fund is exposed to additional market risk.A non-diversified fund may invest a relatively - 12 - high percentage of its assets in a limited number of issuers.Non-diversified funds are more susceptible to any single political, regulatory or economic occurrence and to the financial condition of individual issuers in which they invest.Furthermore, because the Fund has a relatively small number of issuers, the Fund has greater susceptibility to adverse developments in one issuer or group of issuers.The Fund’s relative lack of diversity may subject investors to greater market risk than other more diversified mutual funds. Non-U.S. Investments Risk:Investments in non-U.S. issuers could be affected by factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information, and potential difficulties in enforcing contractual obligations.Because non-U.S. issuers may not be subject to uniform accounting, auditing and financial reporting standard practices and requirements and regulatory measures comparable to those in the United States, there may be less publicly available information about such non-U.S. issuers.Settlements of securities transactions in foreign countries are subject to risk of loss, may be delayed and are generally less frequent than in the United States, which could affect the liquidity of the Fund’s assets.In addition, the European financial markets have recently experienced volatility and adverse trends due to concerns about economic downturns in or rising government debt levels of, several European countries.These events may spread to other countries in Europe, including countries that do not use the euro.These events may affect the value and liquidity of certain of the Fund’s investments. Repurchase Agreements, Purchase and Sale Contracts Risks:If the other party to a repurchase agreement or purchase and sale contract defaults on its obligation under the agreement, the Fund may suffer delays and incur costs or lose money in exercising its rights under the agreement.If the seller fails to repurchase the security in either situation and the market value of the security declines, the Fund may lose money. Rights Risk: The failure to exercise subscription rights to purchase common stock would result in the dilution of the Fund’s interest in the issuing company.The market for such rights is not well developed and, accordingly, the Fund may not always realize full value on the sale of rights. Securities Lending Risk:Securities lending involves the risk that the borrower may fail to return the securities in a timely manner or at all.As a result, the Fund may lose money and there may be a delay in recovering the loaned securities.The Fund could also lose money if it does not recover the securities and/or the value of the collateral falls, including the value of investments made with cash collateral.These events could trigger adverse tax consequences for the Fund. Securities Selection Risk:Securities selected by the Sub-Adviser for the Fund may not perform to expectations.This could result in the Fund’s underperformance compared to other funds with similar investment objectives. - 13 - Additional Information about Fees and Expenses Please refer to the following important information when reviewing the “Fees and Expenses of the Fund” table in the “Fund Summary.” · “Shareholder Fees” are fees paid directly from your investment and may include sales loads and redemption fees, if applicable. · “Annual Fund Operating Expenses” are paid out of the Fund’s assets and include fees for portfolio management and administrative services, including recordkeeping, subaccounting and other shareholder services.You do not pay these fees directly but, as the example in the “Fund Summary” shows, these costs are borne indirectly by all shareholders. · The “Management Fees” are the investment advisory fee rate paid by the Fund to Destra.Refer to “Fund Management” in this Prospectus for additional information with further description in the Statement of Additional Information. · “Distribution and Service (12b-1) Fees” include a shareholder servicing fee and/or distribution fee of up to 0.25% for ClassA and ClassC shares and a distribution fee of up to 0.75% for ClassC shares.Because 12b-1 fees are charged as an ongoing fee, over time the fee will reduce the return on your investment and may cost you more than paying other types of sales charges. · A contingent deferred sales charge of up to 1.00% may be imposed on certain redemptions of ClassA shares bought without an initial sales charge and then redeemed within 12 months of purchase.The contingent deferred sales charge is not reflected in the example in the “Fund Summary.” · A contingent deferred sales charge of 1.00% applies on ClassC shares redeemed within 12 months of purchase.The contingent deferred sales charge may be waived for certain investors, as described in “Redemptions.” · “Other Expenses” may include administrative fees charged by intermediaries who have entered into agreements with the Fund or its service providers for the provision of administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of shareholders of the Fund.“Other Expenses” may also include short sale dividend expenses.These expenses include dividends or interest on short sales, which are paid to the lender of borrowed securities, and stock loan fees, which are paid to the prime broker.Such expenses will vary depending on the short sale arrangement, whether the securities the Fund sells short pay dividends or interest, and the amount of such dividends or interest.While short sale dividend expenses include interest and dividends paid out on short positions and may include stock loan fees, they do not take into account the interest credit the Fund earns on cash proceeds of short sales which serve as collateral for short positions. - 14 - · As described in the footnotes of the “Annual Fund Operating Expenses” section of this Prospectus, Destra has contractually agreed to waive its management fee and/or assume other expenses in order to limit the “Total Annual Fund Operating Expenses” of the Fund to certain limits until at least February 1, 2022. Fund Management The Fund has retained Destra Capital Advisors LLC (“Destra”) to serve as its investment adviser.Destra, located at One North Wacker, 48th Floor, Chicago, IL 60606, is a wholly owned subsidiary of Destra Capital Management LLC.Destra was organized in 2008 to provide investment management, advisory, administrative and asset management consulting services. The Fund pays to Destra a fee, payable monthly in an annual amount equal to 0.85% of the Fund’s daily net assets.Destra furnishes offices, necessary facilities and equipment; provides administrative services to the Fund; provides personnel, including certain officers required for the Fund’s administrative management; and pays the compensation of all officers and trustees of the Fund who are its affiliates. A discussion of the Board’s consideration and approval of the Management Agreement and the Investment Sub-Advisory Agreement is available in the Fund’s annual report dated September30, 2015. Destra is also responsible for developing the Fund’s investment program and recommending sub-advisers to the Fund’s Board.In addition, Destra oversees the sub-adviser and reviews the sub-adviser’s performance. The Fund has retained WestEnd Advisors LLC (“WestEnd”) to serve as its investment sub-adviser.WestEnd, located at Two Morrocroft Centre, 4064 Colony Road, Suite130, Charlotte, NC 28211, is a boutique investment management firm.WestEnd had approximately $1.9billion of assets under management as of December31, 2015. The Fund’s portfolio is managed by a team, which is led by Robert L. Pharr, Chief Investment Officer, and also consists of Frederick O. Porter, CFA, Partner and Portfolio Manager, and Edmund N. Durden, Partner and Portfolio Manager.The investment team is responsible for the day-to-day management of investment strategies of the Fund. · Robert L. Pharr is a founder of WestEnd and serves Chief Investment Officer at the firm.In 1988, Mr. Pharr co-founded Eastover Capital Management, Inc., a registered equity and fixed-income management investment advisory firm.Mr. Pharr was responsible for all of the investment decisions made for clients’ portfolios, as well as directing the day-to-day operations of the firm.From 1995 to 2003, Mr. Pharr was the President and Founder of Providence Capital Management, Inc., a registered investment advisory firm that is the predecessor to WestEnd.Providence Capital Management changed its name to WestEnd Advisors LLC in 2003, from which time Mr. Pharr began serving his current positions. - 15 - · Frederick O. Porter, Partner and Portfolio Manager, joined WestEnd in 2008 as an Investment Analyst.Mr. Porter leads the top-down macroeconomic research efforts for the Large-Cap Core Equity portfolio.Mr. Porter entered the financial services industry in 1999.Between 2004 and 2008, he was an Analyst on Wachovia Securities’ leveraged loan trading desk, was an Associate in their leveraged finance group, and studied at Duke University’s Fuqua School of Business.From 2002 to 2004, he was a Portfolio Manager for U.S. Trust and prior to that worked as an Assistant Portfolio Manager at State Street Global Advisors.Mr. Porter holds the Charted Financial Analyst (CFA) designation. · Edmund N. Durden joined WestEnd in 2006 as a Partner and Portfolio Manager.At WestEnd, Mr. Durden leads the bottoms-up stock research efforts for the Large-Cap Core Equity portfolio.Prior to joining WestEnd, Mr. Durden was a founding employee and senior analyst at Cambium Capital, a long/short equity hedge fund based in Charlotte, North Carolina (2002-2006).While at Cambium, Mr. Durden performed bottoms-up, fundamental research on stocks in multiple sectors.In 2006, Mr. Durden founded Crescent Heights Consulting, LLC, which conducted outsourced research for multiple hedge funds.From 1997 to 2002, Mr. Durden led an e-business and technology consulting group for the MONY Group, a $2billion financial services firm.In this role, he was responsible for enterprise-wise technology development, as well as purchasing and implementation decisions. Additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the Fund is provided in the Statement of Additional Information. Section3Shareholder Information Valuation of Shares The price of the Fund’s shares is based on its net asset value (“NAV”) per share.NAV is calculated for each class of the Fund by taking the value of the class’s total assets, including interest or dividends accrued but not yet collected, less all liabilities, and dividing by the total number of shares outstanding for that class.The result, rounded to the nearest cent, is the NAV per share.NAV is determined as of the close of trading (normally 4:00p.m. Eastern Time) on each day the New York Stock Exchange (“NYSE”) is open for business.However, NAV may be calculated earlier if trading on the NYSE is restricted, or as permitted by the SEC.The value of the Fund’s holdings may change on days that are not business days in the United States and on which you will not be able to purchase or redeem the Fund’s shares.All valuations are subject to review by the Fund’s Board or its delegate. All purchases and redemptions will be duly processed at the NAV next calculated after your request is received in good order by the Fund or its agents.For ClassA shares, the public offering price includes any applicable initial sales charge.For ClassA shares and - 16 - ClassC shares, the price you pay to sell shares is also the NAV; however, a contingent deferred sales charge may be taken out of the proceeds.In order to receive a day’s price, your order must be received in good order by the Fund or its agents by the close of the regular trading session of the NYSE.Your financial intermediary may charge you a separate or additional fee for processing purchases and redemptions of shares. The Fund’s trustees have adopted procedures for valuing investments and have delegated to The Bank of New York Mellon, the Fund’s custodian, under supervision by Destra, the daily valuation of such investments.The Fund uses independent pricing services to value most loans and other debt securities at their market value.In determining market value, the pricing service for loans considers information obtained from broker-dealers and the pricing service for debt obligations considers various factors and market information relating to debt obligations. In certain situations, Destra, with input from the Sub-Adviser, may use the fair value of a security or loan if such security or a loan is not priced by a pricing service, if the pricing service’s price is deemed unreliable or if events occur after the close of a securities market (usually a foreign market) and before the Fund values its assets that would materially affect NAV.A security that is fair valued may be valued at a price higher or lower than actual market quotations or the value determined by other funds using their own fair valuation procedures.Because non-U.S. loans and securities may trade on days when Fund shares are not priced, the value of securities held by the Fund can change on days when Fund shares cannot be redeemed.Destra expects to use fair value pricing primarily when a security is not priced by a pricing service or a pricing service’s price is deemed unreliable.Destra has established a Valuation Committee that oversees the valuation of investments. Due to the subjective nature of fair value pricing, the Fund’s value for a particular security may be different from the last price determined by the pricing service or the last bid or ask price in the market.Fair value pricing may reduce arbitrage activity involving the frequent buying and selling of mutual fund shares by investors seeking to take advantage of a perceived lag between a change in the value of the Fund’s portfolio securities and the reflection of such change in the Fund’s NAV, as further described in the “Frequent Trading” section of this Prospectus.While funds that invest in non-U.S. securities may be at a greater risk for arbitrage activity, such activity may also arise in funds that do not invest in non-U.S. securities, for example, when trading in a security held by the Fund is halted and does not resume prior to the time the Fund calculates its NAV (referred to as “stale pricing”).Funds that hold thinly traded securities, such as certain small-capitalization securities, may be subject to attempted use of arbitrage techniques.To the extent that the Fund’s valuation of a security is different from the security’s perceived market value, short-term arbitrage traders buying and/or selling shares of the Fund may dilute the NAV of the Fund, which negatively impacts long-term shareholders.The Fund’s fair value pricing and frequent trading policies and procedures may not completely eliminate short-term trading in certain omnibus accounts and other accounts traded through intermediaries. - 17 - Other securities held by the Fund are generally valued at market value.Certain short-term instruments maturing within 60 days or less are valued at amortized cost, which approximates market value.The value of the securities of other open-end funds held by the Fund, if any, will be calculated using the NAV of such open-end funds, and the prospectuses for such open-end funds explain the circumstances under which they use fair value pricing and the effects of using fair value pricing. All purchases, exchanges, redemptions or other account activity must be processed through your financial intermediary or plan sponsor.Your financial intermediary or plan sponsor is responsible for promptly transmitting purchase, redemption and other requests to the Fund under the arrangements made between your financial intermediary or plan sponsor and its customers.The Fund is not responsible for the failure of any financial intermediary or plan sponsor to carry out its obligations to its customers. Share Classes The Fund offers four classes of shares, each representing an interest in the same portfolio but with differing sales charges, fees, eligibility requirements and other features.It is important to consult with your financial intermediary representative for additional information on which classes of shares, if any, are an appropriate investment choice.Certain financial intermediaries may not offer all funds or all classes of shares.Contact your financial intermediary or refer to your plan documents for instructions on how to purchase, exchange or redeem shares.The Fund is only available to U.S. citizens or residents. If your financial intermediary offers more than one class of shares, you should carefully consider which class (or classes) of shares is appropriate for your investment objectives and needs.Certain classes have higher expenses than others, which may lower the return on your investment.For further details, please see the Statement of Additional Information. ClassA Shares ClassA shares are generally offered through certain financial intermediary platforms including, but not limited to, traditional brokerage platforms, mutual fund wrap fee programs, managed account programs, asset allocation programs, bank trust platforms, self-directed brokerage accounts and retirement platforms.ClassA shares may be offered with a reduced or waived initial sales charge under certain circumstances.For more information, please refer to the section herein entitled “Qualifying for a Reduction or Waiver of ClassA Shares Sales Charge.”ClassA shares allow for payment of up to 0.25% of net assets to financial intermediaries for providing distribution, and/or other, shareholder services to their clients.In addition, ClassA shares allow for payment to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts or other shareholder services provided on behalf of their clients. - 18 - The ClassA shares sales charges are as follows: Initial sales charge on purchases Up to 4.50%* ·Reduction for purchases of $100,000 or more ·Waived for purchases of $1million or more Deferred sales charge (“CDSC”) None except on certain redemptions of shares purchased without an initial sales charge* Minimum initial investment Maximum purchase None Minimum aggregate account balance None 12b-1 fee Up to 0.25% annual distribution and/or shareholder servicing fee * May be waived under certain circumstances. ClassC Shares ClassC shares will generally be offered through financial intermediary platforms including, but not limited to, traditional brokerage platforms, mutual fund wrap fee programs, bank trust platforms and retirement platforms.ClassC shares allow for the payment of up to 0.75% of net assets to financial intermediaries for the provision of distribution services and up to 0.25% of net assets for the provision of shareholder services on behalf of their clients.ClassC shares also allow for the payment of fees to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of their clients. The ClassC shares sales charges are as follows: Initial sales charge on purchases None Deferred sales charge (“CDSC”) 1.00% on shares redeemed within 12 months of purchase* Minimum initial investment Maximum purchase Minimum aggregate account balance None 12b-1 fee 1.00% annual fee (up to 0.75% distribution fee and up to 0.25% shareholder servicing fee); higher annual operating expenses than ClassA shares because of higher 12b-1 fee * May be waived under certain circumstances. ClassI Shares ClassI shares are available only to investors listed below.The following investors may purchase ClassI shares or if approved by Destra: - 19 - · qualified retirement plans that are clients of third-party administrators that have entered into agreements with Destra and offer institutional share class pricing (no sales charge or 12b-1 fee); · bank trust departments and trust companies that have entered into agreements with Destra and offer institutional share class pricing to their clients (if another retirement plan of the sponsor is eligible to purchase ClassI shares); · college savings plans that qualify for tax-exempt treatment under Section529 of the Internal Revenue Code; · other Destra investment products; · investors purchasing shares through an asset-based fee program which regularly offers institutional share classes and which is sponsored by a registered broker-dealer or other financial institution that has entered into an agreement with Destra; · clients of a financial representative who are charged a fee for consulting or similar services; and · corporations, endowments and foundations that have entered into an arrangement with Destra. Certain intermediaries that have entered into an agreement with Destra Capital Investments LLC (“Destra Capital Investments”) may use ClassI shares on their platforms without regard to the stated minimums.Trust companies or bank trust departments that purchased ClassI shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for ClassI shares of other Destra funds.ClassI shares allow for the payment of fees to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts or other shareholder services provided on behalf of their clients. Distribution, Servicing and Administrative Fees Distribution and Shareholder Servicing Plans In accordance with Rule 12b-1 of the Investment Company Act of 1940, as amended, the Fund has adopted shareholder servicing plans for ClassA shares and ClassC shares (the “ClassA Plan” and “ClassC Plan,” respectively, or collectively the “Plans”).Under the Plans, the Fund may pay Destra Capital Investments, the Fund’s distributor, a fee for the sale and distribution and/or shareholder servicing of ClassA shares and ClassC shares based on average daily net assets of each, up to the following annual rates: - 20 - Class Maximum annual 12b-1 Fee for the Fund ClassA shares 0.25% ClassC shares 1.00%* * Up to 0.75% of this fee is for distribution services and up to 0.25% of this fee is for shareholder services. Under the terms of the Plans, the Fund is authorized to make payments to Destra Capital Investments for remittance to retirement plan service providers, broker-dealers, bank trust departments, financial advisors and other financial intermediaries, as compensation for distribution and/or shareholder services performed by such entities for their customers who are investors in the Fund. Such financial intermediaries may from time to time be required to meet certain criteria in order to be eligible to receive 12b-1 fees.Typically, under the adopted ClassC Plan, Destra Capital Investments retains all fees paid for the first 12 months pursuant to the Plan on any investment in ClassC shares in order to recoup prior expenses incurred with respect to the payment of an 1% commission on sales of ClassC shares to the financial intermediary.Accordingly, financial intermediaries will become eligible for monthly compensation under the ClassC Plan beginning in the 13th month following the purchase of ClassC shares.However, certain financial intermediaries may elect not to receive the initial 1% commission, in which case Destra Capital Investments will pay the monthly 12b-1 fees to such financial intermediary beginning the first month following the purchase of ClassC shares as such fees accrue.The ClassC shares for which a financial intermediary elects not to receive the initial 1% commission will not be subject to a CDSC.Destra Capital Investments is entitled to retain some or all fees payable under the Plan in certain circumstances, including when there is no broker of record or when certain qualification standards have not been met by the broker of record.Because 12b-1fees are paid out of the Fund’s assets on an ongoing basis, over time they will increase the cost of your investment and may cost you more than paying other types of sales charges. Administrative Fees For ClassA shares, ClassC shares and ClassI shares, certain intermediaries pursuant to an agreement with the Fund or its service providers may charge administrative fees for certain services such as recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided by intermediaries on behalf of the shareholders of the Fund.Order processing which may be subject to such administrative fees includes the submission of transactions through the National Securities Clearing Corporation (“NSCC”) or similar systems, as well as those processed on a manual basis.Because the form and amount charged vary by intermediary, the amount of the administrative fees borne by the class is an average of all fees charged by applicable intermediaries.The Fund may pay a financial intermediary increased fees if a financial intermediary converts from a networking structure to an omnibus account structure, or otherwise experiences increased costs. - 21 - Purchases Generally, purchases of ClassA shares and ClassC shares may only be made through institutional channels such as financial intermediaries and retirement accounts.Generally, purchases of ClassI shares may only be made through financial intermediaries and by certain institutional investors.Contact your financial intermediary or refer to your plan documents for information on how to invest in the Fund, including additional information on minimum initial or subsequent investment requirements.Your financial intermediary may charge you a separate or additional fee for processing purchases of shares.The Fund has only authorized certain financial intermediaries to receive purchase orders on the Fund’s behalf.As discussed under “Payments to Financial Intermediaries,” Destra and its affiliates, pursuant to agreements with certain intermediaries, may pay commissions or fees to those intermediaries for their role in the attraction and retention of shareholders to the Fund.When considering Fund recommendations made by these intermediaries, you should consider such arrangements. Because the Fund is not intended for frequent trading, the Fund reserves the right to reject any purchase order, including exchange purchases, for any reason.For more information about the Fund’s policy on frequent trading, refer to “Frequent Trading.” In compliance with the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”), your financial intermediary is required to verify certain information on your account application as part of its Anti-Money Laundering Program.In addition to your full name and date of birth, you will be required to provide your Social Security number and permanent street address to assist in verifying your identity.Some financial intermediaries may also require that you provide other documents that help to establish your identity.Until verification of your identity is made, your financial intermediary may temporarily limit additional share purchases or even close an account if it is unable to verify a shareholder’s identity.Please contact your financial intermediary if you need assistance when completing your application or would like to receive additional information regarding the USA PATRIOT Act or the intermediary’s Anti-Money Laundering Program. Minimum and Maximum Investment Requirements There is a $2,500 minimum investment requirement per Fund account for the purchase of ClassA shares and ClassC shares; however, certain tax-deferred retirement accounts or UGMA/UTMA accounts are subject to a $500 minimum.Investors in a defined contribution plan through a third-party administrator should refer to their plan document or contact their plan administrator for additional information.Accounts that are a part of certain wrap programs may not be subject to these minimums.Investors should refer to their intermediary for additional information. There is a $1million minimum investment requirement for institutional investors purchasing ClassI shares.Institutional investors generally may meet the minimum investment amount by aggregating multiple accounts within the same fund.Accounts - 22 - offered through an intermediary institution must meet the minimum investment requirements of $500 for tax-deferred accounts and $2,500 for other account types.Directors, officers and employees of Destra and its affiliates, as well as trustees and officers of the Fund, may purchase ClassI shares through certain financial intermediaries’ institutional platforms.For more information about this program and eligibility requirements, please contact a Destra representative at (877) 287-9646.There may be exceptions to these minimums for certain tax-deferred, tax-qualified and retirement plans and accounts held through wrap programs.For additional information, contact your intermediary, plan sponsor or administrator or a Destra representative. If your Fund account is valued at less than $100, other than as a result solely of depreciation in share value, the Fund may request that your financial intermediary close your account.The Fund reserves the right to make such a request annually; however, certain accounts held through intermediaries may not be subject to closure due to the policies of the intermediaries.You may receive written notice from your intermediary to increase your account balance to the required minimum to avoid having your account closed.You may receive written notice prior to the closure of your Fund account so that you may increase your account balance to the required minimum.Please note that you may incur a tax liability as a result of a redemption upon closure of your account. There is a $500,000 maximum on any single purchase of ClassC shares.For investors who wish to purchase more than $500,000 worth of shares, the sales charge and expense structure of ClassA shares may be more advantageous. The Fund reserves the right to change the amount of these minimums or maximums from time to time or to waive them in whole or in part. Periodic Purchase Plan You may arrange for periodic purchases by authorizing your financial intermediary to debit the amount of your investment from your bank account on a day or days you specify.Contact your financial intermediary or a Destra representative, if applicable, for details.Not all financial intermediaries offer this plan. Initial Sales Charge ClassA Shares The initial sales charge imposed on the purchase of ClassA shares is based on the amount invested, as set forth in the table below.The proceeds of any applicable sales charge are allocated between Destra Capital Investments and your financial intermediary.The table below sets forth the amount of the applicable sales charge as a percentage of offering price and net amount invested.The dollar amount of your initial sales charge is calculated as the difference between the public offering price and the NAV of those shares.Since the offering price is calculated to two decimal places using standard rounding criteria, the number of shares purchased and the dollar amount of your sales charge as a percentage of the offering price and of your net investment may be higher or - 23 - lower than the amounts set forth in the table depending on whether there was a downward or upward rounding. Class A Shares Sales Charge as a Percentage of: Amount of Purchase at Offering Price Offering Price(1) Net Amount Invested Amount of Sales Charge Reallowed to Financial Intermediaries as a Percentage of Offering Price Under $100,000
